Citation Nr: 1538996	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability, to include central/right paracentral disc herniation at L5-S1.

2. Entitlement to service connection for a right knee disability.
 
3. Entitlement to service connection for a left knee disability, to include left knee strain with degenerative changes and patellofemoral pain syndrome.

4. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to October 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at an August 2013 videoconference hearing before the undersigned Acting Veterans Law Judge, and a transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

The issues of service connection for schizophrenia; increased ratings for posttraumatic stress disorder (PTSD), gastroesophageal reflux disease (GERD), pseudofolliculitis barbae, a left thumb disability, a left wrist disability, and folliculitis; and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) have been raised by the record in July 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted paperwork indicating that he is currently in receipt of benefits from the Social Security Administration (SSA) due to a disability or disabilities. As the SSA administrative decision and all associated medical records might be relevant to the Veteran's claims, a remand is necessary to procure them.

In a December 2014 VA medical examination report, a VA examiner noted reviewing the record of evidence, and opined that the Veteran's claimed low back and sleep apnea disorders were not related to service, because the record lacked objective in-service evidence of disorder symptomatology. In so doing, the examiner failed to note the lay evidence submitted by the Veteran, indicating in-service back disorder and apnea symptomatology. Regarding the Veteran's claimed knee disorders, the same examiner found that the Veteran did not have a current knee disorder, but did not fully explain this opinion in light of the previous knee disorder diagnoses. Therefore, a remand is necessary for additional medical opinions. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

2. Provide access to the electronic claims file to an orthopedic surgeon or neurosurgeon for opinions regarding the respective natures and etiologies of the Veteran's claimed low back and bilateral knee disorders. If an examination is deemed necessary by the examiner, one should be provided. The examiner should review the electronic claims file and note his or her review in the medical opinion. 

Regarding the Veteran's claim for a low back disorder, in reviewing the electronic claims file, the examiner should note:

a. The service treatment records, including the July 2003 post-deployment health assessment in which the Veteran reported experiencing back pain;

b. The VA treatment records and private treatment records, to include the January 2010 private chiropractor's letter, opining that the Veteran's back disorder was related to service;

c. The VA medical examination reports; and

d. The lay statements of the Veteran and his friends, stating that the Veteran experienced low back disorder symptomatology during service.

Having done so, the examiner is asked to determine the following:

Whether it is at least as likely as not that the Veteran's current low back disorder is related to service, to include as due to claimed participation in wrestling during service?

Regarding the claim for service connection for a knee disorder, in reviewing the electronic claims file, the examiner should note:

a. The service treatment records, indicating treatment for knee disorder symptomatology in October 2000 and January 2003; 

b. The VA treatment records and private treatment records, to include the X-rays showing mild to moderate patellofemoral compartment narrowing in November 2004; mild narrowing of the medial compartments of the femorotibial joints bilaterally in April 2009; and normal findings in February 2010 and June 2012. 

c. the January 2010 private chiropractor's letter, opining that the Veteran had a degenerative knee disorder related to service;

d. The VA medical examination reports, to particularly include the December 2014 VA medical examination report in which the examiner found that the Veteran did not have a current knee disorder based on a review of the X-rays; and

e. The lay statements of the Veteran and his friends, stating that the Veteran experienced knee disorder symptomatology during service.

Having done so, the examiner is asked to determine the following:

Whether it is at least as likely as not that the Veteran has a knee disorder, to include an arthritic disorder, related to service, to include as due to claimed participation in wrestling during service?

The reasons and bases for the opinion are to be fully explained with a complete discussion of BOTH the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case. If the examiner finds that the Veteran does not have an arthritic knee disorder, the examiner should fully explain this opinion in light of the previous diagnoses. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Please ask the examiner to indicate his or her specialty in the report so that the directives of this remand can be verified as complied with.

3. Provide access to the electronic claims file to a somnologist or other qualified expert for an opinion regarding the etiology of the Veteran's claimed sleep apnea. The examiner should review the electronic claims file and note his or her review in the medical opinion. In reviewing the file, the examiner should note:

a. The service treatment records;

b. The VA and private treatment records;

c. The VA examination reports; and

d. The lay evidence indicating that the Veteran snored and stopped breathing at night during service. 

The examiner is asked to determine the following:

Whether it is at least as likely as not that the Veteran's current sleep apnea is related to service?

The reasons and bases for the opinion are to be fully explained with a complete discussion of BOTH the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Please ask the examiner to indicate his or her specialty in the report so that the directives of this remand can be verified as complied with.

4. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

